DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. On page 7 of applicant’s arguments/remarks, applicant amends the claims and argues that the applied reference fails to teach the limitation of receiving a user input comprising a biometric. In response, examiner clarifies that the primary reference (Kim) teaches a user input but fails to explicitly recites it as a biometric. However, the secondary reference, Varadarajan teaches multiple user input such as a biometric data (See Varadarajan, Para 58). In light of this disclosure as shown in the office action, the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101615689 B1), and further in view of Varadarajan et al (US-20130124855).
a.	Referring to claims 1 and 10:
	Regarding claims 1, 10 and 17, Kim teaches an electronic multifactor authentication token, comprising: a user input device configured to receive a user input (Page 4 and 5…. key input unit 120); a location sensing device configured to receive a location-based modifier (Page 7…. position locating unit 125); at least one computer processor configured to generate a one-time passcode based on the user input and the location-based modifier (Page 4… user input together with location information to generate the seed for generating the OTP); and an output device configured to output the one-time passcode (Page 11… output screen for the generated OTP).  
	Kim teaches the OTP but fails to teach the OTP as an optical readable barcode. However, optical readable barcodes that encodes OTP are well known in the art and described by Varadarajan in Para 39 (QR code that encodes an OTP and is optically displayable and readable). Kim further teaches receiving a user input but fails to teach the input as a biometric. However, receiving a biometric as a user input is well known in the art and taught by Varadarajan in Para 58 (user input comprising biometric data)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Kim by encoding the OTP in an optically readable barcode and to receive a biometric (user input) as taught by Varadarajan for the purpose of enabling optical reader devices to read and generate OTPs and to ensure the authenticity of the user providing the input.
a.	Referring to claim 2:
	Regarding claim 2, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the user input device comprises at least one of a touchscreen, an image capture device, and a microphone (See Kim, Page 4… screen input device).  
a.	Referring to claim 3:
	Regarding claim 3, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the user input device is separate from the multifactor authentication token (See Kim, Page 4 and 5… the user input unit is different from the multifactor OTP token).  
a.	Referring to claims 5 and 12:
	Regarding claims 5 and 12, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the location-based modifier is based on one of beacon information, GPS information, a user input, and a machine-readable code (See Kim, Page 7…. GPS information).  
a.	Referring to claim 6:
	Regarding claim 6, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the output device comprises a radio (See Kim, Page 3 and 11… output transmission antenna).  
a.	Referring to claim 7:
	Regarding claim 7, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the output device communicates the one-time passcode to at least one of an authentication server and an endpoint device (See Kim, Page 11…. outputting the OTP to an endpoint device).  
a.	Referring to claim 9:
	Regarding claim 9, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, further comprising a memory storing a seed, and wherein the one-time passcode is generated based on the location-based modifier and the seed (See Kim, Page 6 and 7…. OTP generated based on the location value and the seed).  
a.	Referring to claim 11:
	Regarding claim 11, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the location-based modifier comprises a stored location or a user input (See kim, Page 7…. stored location).  
a.	Referring to claim 13:
	Regarding claim 13, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the location-based modifier is received from a beacon (See Kim, Page 7…. satellite signal).  
a.	Referring to claim 14:
	Regarding claim 14, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the seed is retrieved from a memory of the electronic multifactor authentication token (See Kim, Page 6 and 7… stored seed value).  
a.	Referring to claim 16:
	Regarding claim 16, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the authentication server computes a second one-time passcode and authenticates the one-time passcode received from the endpoint device by comparing the one-time passcode received from the endpoint device to the second one-time passcode (See Kim, Page 12… authentication by comparison).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497